DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,079,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus fully met by claims 1-18 of U.S. Patent No. 11,079,454.

Current Application					U.S. Patent No. 11,079,454
20. (New) A method of performing image reconstruction of dynamic magnetic resonance image data, the method comprising: a) partitioning the dynamic magnetic resonance image data to generate an image series of non-reconstructed image data, the image series having a selected temporal resolution; b) selecting an image subset from the image series; c) performing image reconstruction on the image subset, thereby obtaining a reconstructed image subset; d) processing the reconstructed image subset to determine one or more image quality metrics; e) determining that the one or more image quality metrics fail to satisfy pre- selected criteria; and f) repeating steps (a) to (d) one or more times, each time generating and employing an image series having a different selected temporal resolution, until the one or more image quality metrics satisfy the pre-selected criteria, thereby determining a suitable temporal resolution for satisfying the one or more image quality metrics; and 2g) employing the suitable temporal resolution perform full reconstruction on the dynamic magnetic resonance image data.  






21. (New) The method according to claim 20 further comprising communicating a measure associated with an estimated temporal fidelity of a full reconstruction of the dynamic magnetic resonance image data.  

22. (New) The method according to claim 20 wherein the dynamic magnetic resonance image data is an undersampled image dataset, and such that reconstruction is performed according to a compressed sensing method.  
23. (New) The method according to claim 20 wherein at least one image quality metric is based on a Structural Similarity index.  
24. (New) The method according to claim 20 wherein one or more of the image quality metrics is generated based on a comparison with a reference image.  
25. (New) The method according to claim 24 wherein the reference image is generated by collapsing temporal frames of the dynamic magnetic resonance image data into a single image.  
26. (New) The method according to claim 20 further comprising, after performing step (f) and prior to performing step (g): 3performing the following steps one or more times to improve one or more of temporal fidelity and image quality: h) varying one or more reconstruction parameters; i) performing image reconstruction on the image subset generated using the selected temporal resolution, thereby obtaining the reconstructed image subset; and j) processing the reconstructed image subset to determine the one or more image quality metrics; wherein step (g) is performed using reconstruction parameters associated with improved image quality metrics.  
27. (New) The method according to claim 20 further comprising, after performing step (e) and prior to performing step (f): performing the following steps one or more times to improve one or more of temporal fidelity and image quality: h) varying one or more reconstruction parameters; i) performing image reconstruction on the image subset, thereby obtaining the reconstructed image subset; and j) processing the reconstructed image subset to determine the one or more image quality metrics; wherein steps (f) and (g) are performed using reconstruction parameters associated with improved image quality metrics.  


28. (New) An image processing system for performing image reconstruction on dynamic magnetic resonance image data, the image processing system comprising: 4control and processing hardware comprising memory coupled with one or more processors to store instructions, which when executed by the one or more processors, causes the one or more processors to perform operations comprising: a) partitioning the dynamic magnetic resonance image data to generate an image series of non-reconstructed image data, the image series having a selected temporal resolution; b) performing image reconstruction on a selected image subset from the image series, thereby obtaining a reconstructed image subset; c) processing the reconstructed image subset to determine one or more image quality metrics; d) determining that the one or more image quality metrics fail to satisfy pre- selected criteria; and e) repeating steps (a) to (c) one or more times, each time generating and employing an image series having a different selected temporal resolution, until the one or more image quality metrics satisfy the pre-selected criteria, thereby determining a suitable temporal resolution for satisfying the one or more image quality metrics; and f) employing the suitable temporal resolution perform full reconstruction on the dynamic magnetic resonance image data.  









29. (New) The system according to claim 28 wherein said control and processing hardware is configured to communicate a measure associated with an estimated temporal fidelity of the full reconstruction of the dynamic magnetic resonance image data.  

30. (New) The system according to claim 28 wherein said control and processing hardware is configured such that the dynamic magnetic resonance image data is an undersampled image dataset, and such that reconstruction is performed according to a compressed sensing method.  

31. (New) The system according to claim 28 wherein said control and processing hardware is configured such that at least one image quality metric is based on a Structural Similarity index.  
32. (New) The system according to claim 28 wherein said control and processing hardware is configured such that one or more of said image quality metrics is generated based on a comparison with a reference image.  

33. (New) The system according to claim 32 wherein said control and processing hardware is configured such that said reference image is generated by collapsing temporal frames of the dynamic magnetic resonance image data into a single image.  

34. (New) The system according to claim 28 wherein said control and processing hardware is configured to perform the following operations one or more times to improve one or more of temporal fidelity and image quality, after performing step (e) and prior to performing step (f): g) varying one or more reconstruction parameters; 6h) performing image reconstruction on the selected image subset generated using the selected temporal resolution, thereby obtaining the reconstructed image subset; and i) processing the reconstructed image subset to determine the one or more image quality metrics; wherein step (f) is performed using reconstruction parameters associated with improved image quality metrics.  



35. (New) The system according to claim 28 wherein said control and processing hardware is configured to perform the following operations one or more times to improve one or more of temporal fidelity and image quality, after performing step (d) and prior to performing step (e): performing the following steps one or more times to improve one or more of temporal fidelity and image quality: g) varying one or more reconstruction parameters; h) performing image reconstruction on the selected image subset, thereby obtaining the reconstructed image subset; and i) processing the reconstructed image subset to determine the one or more image quality metrics; wherein steps (e) and (f) are performed using reconstruction parameters associated with improved image quality metrics.  
36. (New) A non-transitory computer-readable storage medium having stored therein data representing instructions executable by a processor for performing image 7reconstruction of dynamic magnetic resonance image data, the storage medium comprising instructions for performing operations including:a) partitioning the dynamic magnetic resonance image data to generate an image series of non-reconstructed image data, the image series having a selected temporal resolution; b) performing image reconstruction on a selected image subset from the image series, thereby obtaining a reconstructed image subset; c) processing the reconstructed image subset to determine one or more image quality metrics; d) determining that the one or more image quality metrics fail to satisfy pre- selected criteria; and e) repeating steps (a) to (c) one or more times, each time generating and employing an image series having a different selected temporal resolution, until the one or more image quality metrics satisfy the pre-selected criteria, thereby determining a suitable temporal resolution for satisfying the one or more image quality metrics; and f) employing the suitable temporal resolution perform full reconstruction on the dynamic magnetic resonance image data.  




37. (New) A method of image reconstruction of dynamic magnetic resonance image data, the method comprising: a) partitioning the dynamic magnetic resonance image data to generate an image series of non-reconstructed image data, the image series having a selected temporal resolution; 8b) performing image reconstruction on the image series, thereby obtaining a set of reconstructed image frames; c) selecting a subset of reconstructed image frames from the set of reconstructed image frames; d) processing the subset of reconstructed image frames to determine one or more image quality metrics; e) determining that the one or more image quality metrics fail to satisfy pre- selected criteria; and f) repeating steps (a) to (d) one or more times, each time generating and employing an image series having a different selected temporal resolution, until the one or more image quality metrics satisfy the pre-selected criteria.  
38. (New) An imaging processing system for performing image reconstruction on dynamic magnetic resonance image data, the imaging processing system comprising: control and processing hardware comprising memory coupled with one or more processors to store instructions, which when executed by the one or more processors, causes the one or more processors to perform operations comprising: a) partitioning the dynamic magnetic resonance image data to generate an image series of non-reconstructed image data, the image series having a selected temporal resolution; b) performing image reconstruction on the image series, thereby obtaining a set of reconstructed image frames; c) processing a selected subset of the reconstructed image frames to determine one or more image quality metrics; 9d) determining that the one or more image quality metrics fail to satisfy pre- selected criteria; and e) repeating steps (a) to (c) one or more times, each time generating and employing an image series having a different selected temporal resolution, until the one or more image quality metrics satisfy the pre-selected criteria.  


















39. (New) A non-transitory computer-readable storage medium having stored therein data representing instructions executable by a processor for performing image reconstruction of dynamic magnetic resonance image data, the storage medium comprising instructions for performing operations including: a) partitioning the dynamic magnetic resonance image data to generate an image series of non-reconstructed image data, the image series having a selected temporal resolution; b) performing image reconstruction on the image series, thereby obtaining a set of reconstructed image frames; c) processing a selected subset of the reconstructed image frames to determine one or more image quality metrics; d) determining that the one or more image quality metrics fail to satisfy pre- selected criteria; and e) repeating steps (a) to (c) one or more times, each time generating and employing an image series having a different selected temporal resolution, until the one or more image quality metrics satisfy the pre-selected criteria.
1. A method of performing dynamic magnetic resonance imaging, the method comprising: a) controlling a magnetic resonance imaging scanner to generate a sequence of RF pulses and detect RF signals that are responsively emitted by a subject positioned with a bore of the magnetic resonance imaging scanner, thereby obtaining an input dataset, wherein the sequence of RF pulses is selected to facilitate image reconstruction according to a plurality of temporal resolutions; b) partitioning the input dataset to generate an image series of non-reconstructed image data, the image series having a selected temporal resolution; c) selecting an image subset from the image series; d) performing image reconstruction on the image subset, thereby obtaining a reconstructed image subset; e) processing the image subset to determine one or more image quality metrics; f) comparing the image quality metrics to pre-selected criteria associated with an estimated fidelity of a full reconstruction of the input dataset; g) in the event that the one or more image quality metrics do not satisfy the pre-selected criteria, adjusting the temporal resolution and repeating operations b) to f); and h) in the event that the one or more image quality metrics satisfy the pre-selected criteria, employing the current temporal resolution to perform full reconstruction on the input dataset.
2. The method according to claim 1 further comprising communicating a measure associated with an estimated temporal fidelity of the full reconstruction of the input dataset.

3. The method according to claim 1 wherein the input dataset is an undersampled image dataset, and such that reconstruction is performed according to a compressed sensing method.
4. The method according to claim 1 wherein at least one image quality metric is based on a Structural Similarity index.
5. The method according to claim 1 wherein one or more of the image quality metrics is generated based on a comparison with a reference image.
6. The method according to claim 5 wherein the reference image is generated by collapsing temporal frames of the input dataset into a single image.
7. The method according to claim 1 wherein when the one or more image quality metrics satisfy the pre-selected criteria, the following steps are performed one or more times in order to improve one or more of temporal fidelity and image quality prior to employing the current temporal resolution to perform full reconstruction on the input dataset: i) varying one or more reconstruction parameters; j) performing image reconstruction on the image subset, thereby obtaining the reconstructed image subset; k) processing the image subset to determine the one or more image quality metrics; and l) comparing the image quality metrics to the pre-selected criteria.
8. The method according to claim 1 wherein when the one or more image quality metrics do not satisfy the pre-selected criteria, the following operations are performed one or more times in order to improve one or more of temporal fidelity and image quality prior to adjusting the temporal resolution and repeating operations b) to f): i) varying one or more reconstruction parameters; j) performing image reconstruction on the image subset, thereby obtaining the reconstructed image subset; k) processing the image subset to determine the one or more image quality metrics; and l) comparing the image quality metrics to the pre-selected criteria.
9. A magnetic resonance imaging system comprising: a magnetic resonance imaging scanner; and control and processing hardware operatively coupled to said magnetic resonance imaging scanner, wherein said control and processing hardware comprises memory coupled with one or more processors to store instructions, which when executed by the one or more processors, causes the one or more processors to perform operations comprising: a) controlling said magnetic resonance imaging scanner to generate a sequence of RF pulses and detect RF signals that are responsively emitted by a subject positioned with a bore of said magnetic resonance imaging scanner, thereby obtaining an input dataset, wherein the sequence of RF pulses is selected to facilitate image reconstruction according to a plurality of temporal resolutions; b) partitioning the input dataset to generate an image series of non-reconstructed image data, the image series having a selected temporal resolution; c) selecting an image subset from the image series; d) performing image reconstruction on the image subset, thereby obtaining a reconstructed image subset; e) processing the image subset to determine one or more image quality metrics; f) comparing the image quality metrics to pre-selected criteria associated with an estimated fidelity of a full reconstruction of the input dataset; g) in the event that the one or more image quality metrics do not satisfy the pre-selected criteria, adjusting the temporal resolution and repeating operations b) to f); and h) in the event that the one or more image quality metrics satisfy the pre-selected criteria, employing the current temporal resolution to perform full reconstruction on the input dataset.
10. The system according to claim 9 wherein said control and processing hardware is configured to communicate a measure associated with an estimated temporal fidelity of the full reconstruction of the input dataset.

13. The system according to claim 9 wherein said control and processing hardware is configured such that the input dataset is an undersampled image dataset, and such that reconstruction is performed according to a compressed sensing method.

14. The system according to claim 9 wherein said control and processing hardware is configured such that at least one image quality metric is based on a Structural Similarity index.
15. The system according to claim 9 wherein said control and processing hardware is configured such that one or more of said image quality metrics is generated based on a comparison with a reference image.
16. The system according to claim 15 wherein said control and processing hardware is configured such that said reference image is generated by collapsing temporal frames of the input dataset into a single image.

11. The system according to claim 10 wherein said control and processing hardware is configured such that when the one or more image quality metrics satisfy the pre-selected criteria, the following operations are performed one or more times in order to improve one or more of temporal fidelity and image quality prior to employing the current temporal resolution to perform full reconstruction on the input dataset: i) varying one or more reconstruction parameters; j) performing image reconstruction on the image subset, thereby obtaining the reconstructed image subset; k) processing the image subset to determine the one or more image quality metrics; and l) comparing the image quality metrics to the pre-selected criteria.

12. The system according to claim 10 wherein said control and processing hardware is configured such that when the one or more image quality metrics do not satisfy the pre-selected criteria, the following operations are performed one or more times in order to improve one or more of temporal fidelity and image quality prior to adjusting the temporal resolution and repeating operations b) to f): i) varying one or more reconstruction parameters; j) performing image reconstruction on the image subset, thereby obtaining the reconstructed image subset; k) processing the image subset to determine the one or more image quality metrics; and l) comparing the image quality metrics to the pre-selected criteria.

17. A method of performing dynamic magnetic resonance imaging, the method comprising: a) controlling a magnetic resonance imaging scanner to generate a sequence of RF pulses and detect RF signals that are responsively emitted by a subject positioned with a bore of the magnetic resonance imaging scanner, thereby obtaining an input dataset, wherein the sequence of RF pulses is selected to facilitate image reconstruction according to a plurality of temporal resolutions; b) partitioning the input dataset to generate an image series of non-reconstructed image data, the image series having a selected temporal resolution; c) performing image reconstruction on the image series, thereby obtaining a set of reconstructed image frames; d) selecting an image subset of reconstructed image frames from the set of reconstructed image frames; e) processing the image subset to determine one or more image quality metrics; f) comparing the image quality metrics to pre-selected criteria associated with an estimated fidelity of a full reconstruction of the input dataset; g) in the event that the one or more image quality metrics do not satisfy the pre-selected criteria, adjusting the temporal resolution and repeating operations b) to f); and h) in the event that the one or more image quality metrics satisfy the pre-selected criteria, employing the current temporal resolution to perform full reconstruction on the input dataset.
(See Claim 17)















18. A magnetic resonance imaging system comprising: a magnetic resonance imaging scanner; and control and processing hardware operatively coupled to said magnetic resonance imaging scanner, wherein said control and processing hardware comprises memory coupled with one or more processors to store instructions, which when executed by the one or more processors, causes the one or more processors to perform operations comprising: a) controlling said magnetic resonance imaging scanner to generate a sequence of RF pulses and detect RF signals that are responsively emitted by a subject positioned with a bore of said magnetic resonance imaging scanner, thereby obtaining an input dataset, wherein the sequence of RF pulses is selected to facilitate image reconstruction according to a plurality of temporal resolutions; b) partitioning the input dataset to generate an image series of non-reconstructed image data, the image series having a selected temporal resolution; c) performing image reconstruction on the image series, thereby obtaining a set of reconstructed image frames; d) selecting an image subset of reconstructed image frames from the set of reconstructed image frames; e) processing the image subset to determine one or more image quality metrics; f) comparing the image quality metrics to pre-selected criteria associated with an estimated fidelity of a full reconstruction of the input dataset; g) in the event that the one or more image quality metrics do not satisfy the pre-selected criteria, adjusting the temporal resolution and repeating operations b) to f); and h) in the event that the one or more image quality metrics satisfy the pre-selected criteria, employing the current temporal resolution to perform full reconstruction on the input dataset.
(See Claim 17)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
June 3, 2022